Exhibit News Release For Immediate Release Stantec appoints Paul Cellucci to its Board of Directors EDMONTON AB (September 17, 2009) TSX, NYSE:STN Mr. Ron Triffo, P.Eng., Chairman of the Board of Stantec Inc., on behalf of the Stantec Board of Directors, is pleased to announce that Mr. Paul Cellucci has been appointed as a Director of the Company. Mr. Cellucci brings over 35 years of public service experience, including, as US Ambassador to Canada, Governor of Massachusetts, and Lieutenant Governor of Massachusetts. “We are very pleased to have Mr. Cellucci join Stantec’s Board of Directors,” says Triffo. “He brings a wealth of experience and knowledge in international trade and industry and we look forward to the many contributions he will make to our organization.” Mr.
